Citation Nr: 0122272	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-14 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to disability benefits under the provisions of 38 
U.S.C.A. § 1151 for a low back disability, claimed to have 
been incurred as a result of a fall that took place while an 
in-patient at a VA Medical Center between October 1997 and 
November 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from May 1974 to 
October 1975.  

This appeal arises out of an adverse February 2000 rating 
action entered by the aforementioned VA Regional Office (RO).  
The veteran expressed his disagreement with this decision in 
April 2000, and the matter was perfected for appeal in June 
2000.  A hearing at which the veteran and his wife testified 
was conducted at the RO in August 2000, and in due course, 
the case was forwarded to the Board of Veterans' Appeals 
(Board) in Washington, DC.  


REMAND

In this case, the veteran essentially contends that he 
incurred a low back disability as a consequence of an injury 
he sustained when he fell on a wet floor, while an in-patient 
at a VA Medical Center in October 1997.  

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001), which provides 
that, if a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (2000).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2000); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

In this case, the veteran filed his claim in May 1999.  
Therefore, under the statute and the opinion of the General 
Counsel cited above, this claim must be decided under the 
current, post-October 1, 1997, version of 38 U.S.C.A. § 1151, 
as enacted in Public Law No. 104-204.

In pertinent part, section 1151, as amended, now provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West Supp. 2000).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by hospital care, or by medical or surgical 
treatment, rendered by the Department of Veterans Affairs. 

A review of the record in this case confirms that while an 
in-patient, the veteran was seen for low back pain after he 
complained that he fell on a wet floor early one morning in 
October 1997.  He was evaluated shortly thereafter, and it 
was noted that he could walk without difficulty, and that he 
had no spasm of the paraspinal muscles.  In addition, X-rays 
of the lumbar spine were taken and these were interpreted as 
revealing a normal lumbar spine.  Nevertheless, the records 
dated thereafter, including as recently as 1999, reflect 
fairly consistent complaints of low back pain, including one 
VA record dated in January 1998 that appears to link the 
veteran's complaints of pain to his 1997 fall.  Moreover, at 
the hearing conducted in August 2000, the veteran testified 
that he continued to experience back discomfort and that he 
has been receiving treatment for these complaints.  

As is apparent from the foregoing, the veteran has expressed 
complaints of ongoing back discomfort since his October 1997 
fall.  At the same time, however, it must be acknowledged 
that, while the evidence shows more frequent and persistent 
complaints of back pain since 1997, these records are not the 
first ones that reflect complaints of back pain.  As early as 
1975, the veteran sought medical care for back complaints, 
and he was actually hospitalized in 1991 and 1994, to treat 
back pain following injuries stemming from falls.  Thus, 
there is a question as to whether the veteran's current 
complaints may actually be considered to arise from the 1997 
hospitalization, or whether they stem from a long standing 
process.  Moreover, despite all the records of back pain 
complaints and treatment, the nature of an underlying 
pathology, if any, that would account for these complaints, 
including those that are more recent, is unclear.  Under 
these circumstances, the Board is persuaded that an 
examination of the veteran is necessary in order to identify 
the nature of any current low back disability, and to obtain 
an opinion as to its origins.  

In order to ensure that the physician who conducts the 
requested examination is fully informed as to the veteran's 
pertinent medical history, it will also be necessary to 
obtain copies of the veteran's most recent relevant treatment 
records.  In this regard, the veteran testified in August 
2000, that he was receiving treatment at that time at 
"Perrier Hospital" and at the VA Medical Center in 
Montgomery, AL.  Accordingly, an attempt should be made to 
obtain copies of these treatment records.  

This Remand will also give the RO an opportunity to consider 
the implications that the Veterans Claims Assistance Act of 
2000, (VCAA) has on this claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
VCAA was signed into law in November 2000, and it redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  Since this 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date, it 
applies to the current appeal.  38 U.S.C.A. § 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Regulations 
implementing this law were also recently promulgated.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Although the Board has already identified above the 
additional development it believes to be necessary in the 
veteran's current appeal, the responsibility to fulfill the 
duty to assist and notification requirements of the VCAA is 
primarily a function of the RO in the first instance, and it 
will be left to that body to determine whether even further 
development in this regard is necessary in this case.  (This 
should be determined in a manner consistent with guidance 
that is provided by the Department, including, General 
Counsel precedent opinions, as well as any binding and 
pertinent court decisions that are subsequently issued.)

While the delay occasioned by this Remand is regrettable, 
under the circumstances described above, the case is returned 
to the RO so that the following actions may be accomplished:  

1.  The RO should contact the veteran and confirm 
the locations at which he has received treatment 
for low back pain complaints since 1999.  After 
obtaining any appropriate authorization, the RO 
should attempt to obtain and associate with the 
claims file, copies of those records that the 
veteran identifies, including those from "Perrier 
Hospital" and the VA Medical Center in Montgomery.  

2.  After the preceding development has been 
accomplished, the RO should schedule the veteran 
for an examination of his lumbar spine, the purpose 
of which is to determine the nature and origin of 
any current disability.  The person who conducts 
this examination should be provided the claims file 
for review so that he or she is familiar with the 
veteran's pertinent medical history, including the 
veteran's back complaints that pre-dated his 
October 1997 VA hospitalization.  A notation that 
such a review took place should be included in any 
report provided.  This report also should set forth 
whether the veteran currently has a back 
disability, and if that is the case, the examiner 
should set forth the specific diagnosis(es).  As to 
each such low back disability diagnosed, the 
examiner should render an opinion as to whether it 
may be etiologically related to the veteran's 
October 1997 fall.  It would be particularly useful 
if this person were to phrase his or her response, 
regarding the relationship of any current back 
disability to the veteran's 1997 fall, in terms of 
whether it is "likely," "unlikely" or "at least 
as likely as not" that a current, specified back 
disability is related to the fall.  A complete 
rationale for any opinion offered should be set 
forth in the report provided, together with 
citation to appropriate supporting records.  

3.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent guidance that is provided by 
the Department, including General Counsel precedent 
opinions, any binding and pertinent court decisions 
that are subsequently issued, and the regulations 
implementing this law promulgated on August 29, 
2001, 66 Fed. Reg. 45, 620 (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a), as may be applicable.

4.  Next, the RO should review the evidence of 
record and enter its determination regarding the 
veteran's claim for benefits under the provisions 
of 38 U.S.C.A. § 1151.  If the decision remains 
adverse to the veteran, he and his representative 
should be provided a supplemental statement of the 
case which must contain notice of all relevant 
actions taken on the claim for benefits, and 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issue on appeal.  After a reasonable period of time 
in which to respond has been provided, the case 
should be returned to the Board for further review. 

Although no further action by the veteran is required until 
he is otherwise informed, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


